Citation Nr: 1711813	
Decision Date: 04/12/17    Archive Date: 04/19/17

DOCKET NO.  11-14 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for coronary artery disease (CAD).

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney 


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 


INTRODUCTION

The Veteran served on a period of active duty for training (ACDUTRA) from March 1984 to July 1984, with active duty from January 1986 to January 1988 and October 1990 to May 1996.  

These matters come before the Board of Veterans' Appeals (Board) from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the Veteran's claim for entitlement to a disability rating in excess of 30 percent for CAD.  Said claim was further denied by the Board in September 2014.  However, in a September 2016 Memorandum Decision, the United States Court of Appeals for Veterans Claims (Court) vacated this decision and remanded the matter for readjudication.

At that time, the Court also noted that the Board's prior determination that the issue of entitlement to a TDIU was not raised by the record was clearly erroneous.  See Robinson v. Peake, 21 Vet. App. 545, 553 (2008).  Thus on remand, the Board was instructed to expressly consider whether the Veteran was entitled to a TDIU, such that this issue is now before the Board for further consideration.  

Further, in December 2012, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge (VLJ) regarding these claims.  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

The Veteran is currently seeking entitlement to an increased rating for CAD and to a TDIU.  Although the Board sincerely regrets the additional delay this may cause, further development is necessary prior to the adjudication of these claims. 

With regard to the CAD claim, the Board notes that the Veteran most recently underwent VA examination in December 2011.  However, VA's duty to assist includes the obligation to provide a new medical examination when the veteran asserts or provides evidence that his disability has worsened and the available evidence is too old for an adequate evaluation of the current condition. Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  Here, the Veteran participated in a private vocational assessment in February 2017.  At that time, the Veteran reported the following symptoms as a result of his disability: the ability to stand for approximately five minutes before needing to rest; the ability to walk approximately 7,500 yards; the ability to sit for approximately five to ten minutes before needing to stretch; lightheadedness, dizziness, and occasional passing out upon strenuous activity.  In light of the Veteran's reported symptoms and the age of the prior examination, the Board finds that an updated evaluation of the Veteran's disability is needed at this time.

Additionally, the Board notes a disparity in the December 2011 examination report which undermines its reliability.  On page 2, the examiner noted that the Veteran's estimated METs level "is greater than 3 but not greater than 5."  However, on addendum page 1, the examiner reports that the "ECHO suggests a[n] METS level of at least 7 to 10."

This distinction is particularly relevant when assessing the Veteran's entitlement to an increased rating.  Here, the Veteran's CAD has been rated per Diagnostic Code 7005, which establishes a 30 percent evaluation for a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.  By contrast, a 60 percent evaluation is warranted for one episode of acute congestive heart failure in the past year, or a workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  As such, the distinction between the Veteran's present METs level directly impacts his claim for entitlement.  Accordingly, a new VA examination productive of reliable results is needed at this time.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or to obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Remand of the Veteran's CAD claim necessitates remand of the TDIU claim, as well, as the issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (finding two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered); Holland v. Brown, 6 Vet. App. 443, 445-46 (1994).  

Further, the Board finds that additional development is required with regard to the Veteran's TDIU claim, as the claims file is indicative of a significant work history.  Specifically, in March 2017, the Veteran identified the following periods of employment: 2004 to 2009 with Union Drilling Inc.; 2013 to 2014 with Nebo Services; November 2014 to March 2015 with Arkoma Energy Service; and March 2015 to the present with Nebo Services.  However, VA has not yet solicited employment information from the Veteran's identified employers, including those reasons for the Veteran's termination therefrom.  As said records are likely relevant to the Veteran's claim, all reasonable efforts must be made to obtain them.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  

On remand, the RO should also associate ongoing pertinent VA treatment records with the record before the Board.  38 C.F.R. § 3.159(c) (2) (2016).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record all VA treatment records for the Veteran dated from March 2015 to the present.  All actions to obtain the requested records should be fully documented in the record.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.

2.  Schedule the Veteran for a new VA examination to assess the current nature and severity of his coronary artery disease.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail in accordance with VA rating criteria per Diagnostic Code 7005.  

The examiner should provide, to the greatest extent possible, comprehensive information that addresses all components of the applicable rating criteria, to include an assessment of exercise capacity in terms of METs (metabolic equivalent); left ventricular function; any evidence of congestive heart failure; and any associated symptoms including dyspnea, fatigue, angina, dizziness, or syncope, and its frequency.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

3.  Send VA Form 21-4192 to the Veteran's last identified employers after eliciting any information or authorization required from the Veteran.  All efforts to obtain such records must be documented in the electronic claims file. If a negative response is received from the employers, document such in the electronic claims file and provide the Veteran with appropriate notice.

4.  Readjudicate the claims on appeal.  If either of the benefits sought remain denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period in which to respond.  Then, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




